OPINION SUTIN, Judge. The LaFond application for welfare assistance (Aid to Families with Dependent Children) was denied because his 1969 Chevrolet Station Wagon, valued at approximately $1,600, exceeded the limit of $750 wholesale value for welfare assistance. H.S.S. Reg. 221.832. ’’ The Station Wagon was subject to a loan in excess of its value and LaFond had no equity available. This case is controlled by Trujillo v. Health and Social Services Department of the State of New Mexico, 84 N.M. 58, 499 P.2d 376 (Ct.App.), decided June 30, 1972. The order of the Department is reversed, and the cause is remanded for further proceedings consistent with this opinion. HENDLEY and COWAN, JJ., concur.